                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF FLORIDA
                                GAINESVILLE DIVISION

KELVIN FRAZIER,

           Plaintiff,

v.                                                     Case No. 1:18cv211-MW/GRJ

MAYO CORRECTIONAL
INSTITUTION,

      Defendant.
___________________________/

                             ORDER ACCEPTING AND ADOPTING
                              REPORT AND RECOMMENDATION

           This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation. ECF No. 3. Upon consideration, no objections having been filed by the

parties,

           IT IS ORDERED:

           The report and recommendation is accepted and adopted as this Court’s opinion. The

Clerk shall enter judgment stating, “This case is DISMISSED without prejudice pursuant to the

three-strikes bar under 28 U.S.C. § 1915(g).” The Clerk shall close the file.

       SO ORDERED on December 14, 2018.


                                               s/ MARK E. WALKER
                                               Chief United States District Judge
